DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/29/2021 has been entered.
Terminal Disclaimer
The terminal disclaimer filed on 10/29/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of prior patent numbers 9,875,010 and 10,620,810 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
 Allowable Subject Matter
Claims 18-29 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 18 recites, “while playing the first segment, receiving, at a user interface of the client device, an input indicative of a request to scrub the selected video item from a first position within the selected video item corresponding to the first segment to a second position within the selected video item corresponding to a second segment, 
Specifically, the limitations above requires a request to scrub to a second location of a second segment from a current playback position. The second location of the second segment as recited, in response to the input of the request, is determined as not been buffered. The scrubbing is then, in response to the determination, performed to a different location of the second segment that has been prebuffered instead of at the second position as originally requested.
Prior art of record, e.g. Kandekar and Matsubayashi (US 2009/0317064 A1 – hereinafter Matsubayashi), teach the scrubbing destinations are predetermined and pre-buffered. There is no teachings of a system redirecting the scrubbing destination from an unbuffered position of a segment to a pre-buffered position of the segment.
Claims 19-21 depend on claim 18 thus are allowed at least by virtue of dependency.
Independent claim 22 is allowed for the same reason as discussed in claim 18 above.

Claim 26 is allowed for the same reason as discussed in claim 18 above.
Claims 27-29 depend on claim 26 thus are allowed at least by virtue of dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)270-1116. The examiner can normally be reached IFT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/HUNG Q DANG/Primary Examiner, Art Unit 2484